Title: To Thomas Jefferson from James Madison, 21 December 1802
From: Madison, James
To: 


            
            The Secretary of State, to whom the Resolution of the House of Representatives of the United States of the 17th inst, was referred by the President, has the honor to inclose to him, the letters and communications annexed from the Governor of the Mississippi Territory, the Governor of Kentucky and from Wm E. Hulings formerly appointed Vice Consul of the United States at New Orleans. In addition to this information on the subject of the Resolution, it is stated from other sources that on the 29th of October American vessels from Sea remained under the prohibition to land their cargoes; and that the American produce carried down the Mississippi could be landed only on paying a duty of 6 ⅌ Cent with an intimation that this was a temporary permission. Whether in these violations of Treaty the Officer of Spain at New Orleans has proceeded with or without orders from his Government cannot as yet be decided by direct and positive testimony; but it ought not to be omitted in the statement here made, that other circumstances concur with the good faith and friendship otherwise observed by His Catholic Majesty, in favouring a belief that no such orders have been given.
            
              James Madison Department of State,21st. Decr. 1802
            
          